DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/16/2019 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 1/4/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,989,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 9, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunnar et al. (WO 03/019085 A1) in view of Wittmann et al. (US 8,516,841).

Regarding claims 1 and 11, Grunnar a compression device (Fig. 11, comprising A and B) having at least a first compression stage (Fig. 11, A) and a second compression stage (Fig. 11, B) arranged in series refrigerant flow relationship such that a discharge outlet port (Fig. 11, discharge outlet of A) of the first compression stage is in refrigerant flow communication with a suction inlet port (Fig. 11, suction inlet of B) of the second compression stage;

an outlet (Fig. 11, outlet of the first refrigerant heat rejecting heat exchanger in the direction of refrigerant flow represented by the arrows in the closed circuit).


    PNG
    media_image1.png
    402
    761
    media_image1.png
    Greyscale

Figure 1:  Fig. 11 of Gunnar.

Gunnar does not teach a second refrigerant heat rejecting heat exchanger disposed downstream with respect to refrigerant flow of the first refrigerant heat rejecting heat exchanger for passing the refrigerant in heat exchange relationship with a second secondary fluid (claim 1); wherein the second secondary fluid is a liquid (claim 11).



It would have been obvious to one of ordinary skill in the art before the Applicant’s invention to have modified Gunnar to include a second heat rejecting heat exchanger downstream of the first refrigerant heat rejecting heat exchanger, and for transferring to a second secondary fluid as taught by Wittmann in order to provide the similar and predictable result mentioned above, of further removing heat from the refrigerant leaving the first refrigerant heat rejecting heat exchanger at a different temperature which improves the efficiency of the thermodynamic cycle.  Furthermore, using a liquid such as glycol as the second secondary fluid allows for greater heat transfer rates compared to just air. 

Regarding claim 2, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 1, wherein Gunnar teaches wherein first refrigerant heat rejection heat exchanger operates at least in part at a 

Regarding claim 3, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 2, wherein Gunnar further teaches wherein the refrigerant comprises carbon dioxide (pg. 8, line 27, “CO2”).

Regarding claim 4, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 4, wherein Gunnar teaches that the first secondary fluid comprises air (see air arrows conveyed by fan N) and wherein Wittmann teaches wherein the second secondary fluid is water (column 4, lines 41-47, “The fluids used in the secondary loops are generally referred to as "water". However, those fluids are typically a mix of water with glycol, in order to prevent freezing.” ) as already discussed in claim 1.

Regarding claim 5, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 4, wherein Gunnar further teaches at least one fan (Fig. 11, N) operatively associated with the first refrigerant heat rejection heat exchanger for moving the flow of air through the first refrigerant heat rejection heat exchanger.

Regarding claim 8, the combination of Gunnar and Wittmann teach the refrigerant vapor compression system as recited in claim 1, wherein Gunnar teaches an economizer circuit (annotated by Examiner in Figure 2) comprising an economizer circuit expansion device (annotated by Examiner in Figure 2) disposed downstream with respect to second refrigerant heat rejecting heat exchanger, an outlet (annotated by Examiner in Figure 2) of the economizer circuit expansion device in refrigerant flow communication with the suction inlet port of the second compression stage.


    PNG
    media_image2.png
    471
    763
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 11 of Gunnar.

Regarding claims 9 and 12, Grunnar teaches a compression device (Fig. 11, comprising A and B) having at least a first compression stage (Fig. 11, A) and a second 
a first refrigerant heat rejecting heat exchanger (Fig. 11, E) directly connected to a discharge outlet port (Fig. 11, discharge outlet port of B) of the second compression stage for passing a refrigerant (CO2, see pg. 8) in heat exchange relationship with a first secondary fluid (Fig. 11, air represented by arrows conveyed by fan N) that is air (claim 12);
an outlet (Fig. 11, outlet of the first refrigerant heat rejecting heat exchanger in the direction of refrigerant flow represented by the arrows in the closed circuit)

Gunnar does not teach a second refrigerant heat rejecting heat exchanger directly connected to the of the first refrigerant heat rejecting heat exchanger for passing the refrigerant in heat exchange relationship with a second secondary fluid (claim 9); or wherein the second secondary fluid is a liquid (claim 12).

Wittmann teaches a first refrigerant heat rejecting heat exchanger (Fig. 2, 14b which is a gas cooler) and a second refrigerant heat rejecting heat exchanger (Fig. 2, 14a which is a sub cooler) disposed downstream with respect to refrigerant flow (clockwise) of the first refrigerant heat rejecting heat exchanger for passing the refrigerant in heat exchange relationship with a second secondary fluid (Fig. 2, 16a which is water with glycol) that is water with glycol (claim 12) and different from the first secondary fluid (air) 

It would have been obvious to one of ordinary skill in the art before the Applicant’s invention to have modified Gunnar to include a second heat rejecting heat exchanger downstream of the first refrigerant heat rejecting heat exchanger, and for transferring to a second secondary fluid as taught by Wittmann in order to provide the predictable result of further removing heat from the refrigerant leaving the first refrigerant heat rejecting heat exchanger for controlling the temperature and pressure of the refrigerant thereby optimizing the refrigerant vapor compression system. 

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gunnar et al. (WO 03/019085 A1) and Wittmann et al. (US 8,516,841) as applied to claim 4, in further view of Yin et al. (US 2008/0302113).

Regarding claim 6, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 4, however does not teach a pump operatively associated with the second refrigerant heat rejection heat exchanger for moving the flow of the second secondary fluid through the second refrigerant heat rejection heat exchanger.



It would have been obvious to one of ordinary skill in the art before the Applicant’s claimed invention to have combined the second secondary fluid of the claimed invention of claim 4 with a pump as taught by Yin in order to provide the predictable result of overcoming head loss pressures caused by any elevation gains and head loss of pipes used for conveying the second secondary fluid, wherein the pump also provides the predictable result of controlling the flow rate which ultimately controls the amount of heat removed from the second refrigerant heat rejection heat exchanger.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gunnar et al. (WO 03/019085 A1) and Wittmann et al. (US 8,516,841) as applied to claim 4, in further view of Bush et al. (US 2009/0241566).

Regarding claim 7, the combination of Gunnar and Wittmann teach refrigerant vapor compression system as recited in claim 1, however does not explicitly teach a refrigerating container for use in transporting perishable goods includes a refrigeration system incorporating the refrigeration vapor compression system as recited in claim 1.

Bush teaches using a refrigerated container (enclosure of transport vehicle, paragraph 0013, lines 4-6 and paragraph 0017, lines 16-17) wherein the refrigeration system uses carbon dioxide as the refrigerant to provide cooling (paragraph 0004, lines 1 -3) for perishable goods within an enclosure of a truck (paragraph 0017, lines 16-18).

It would have been obvious to one of ordinary skill in the art before the Applicant’s claimed invention to have combined the refrigeration system taught by the combination of Gunnar and Wittmann in claim 4 with a vehicle as taught by Bush to achieve the predictable result of preventing perishable foods or liquids from perishing.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/16/2021, with respect to claims 4-6 being rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 4-6 under 35 U.S.C. 112(b) for indefiniteness has been withdrawn. 

Applicant’s arguments, see Remarks, filed 2/16/2021, with respect to claims 1-9, 11 and 12 being rejected under 35 U.S.C. 103 have been fully considered and are not persuasive.
The Applicant argues that one of ordinary skill in the art before the Applicants invention would not have modified Gunnar in view of Wittmann since Wittmann explicitly teaches using first and second heat rejecting heat exchangers (14a and 14b) that use a 
Therefore, the Examiner was using this evidence to teach subcooling and subcooling exchanging heat between a refrigerant and a liquid is known.  Gunnar is only being modified (with regards to claims 1 and 9) to incorporate the subcooler (14a) of Wittman which uses a second secondary fluid that is a liquid.  Liquid provides a high heat transfer coefficient compared to air and would be desirable given size of the subcooler, space and cost.  
Since subcooling was known before the Applicant’s claimed invention, the benefit of subcooling increasing efficiency of the system of  Gunnar yields those same predictable results.  The Examiner’s rejection of claims 1-9, 11 and 12 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763